Citation Nr: 0721683	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus with renal failure, retinopathy, hypertension, 
congestive heart failure and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran had active service from February 1951 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for renal 
failure, retinopathy, hypertension, congestive heart failure 
and peripheral neuropathy, as secondary to type II diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has type II diabetes mellitus.  

2.  The veteran served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975.  


CONCLUSION OF LAW

The veteran's type II diabetes mellitus may be presumed to 
have been incurred during his active service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000.  Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this legislation but finds that, given 
the favorable action taken herein, no discussion of the VCAA 
is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The veteran claims service connection for diabetes mellitus, 
type II, which he claims is the result of herbicide exposure 
during service, specifically during temporary duty and 
command visits to Vietnam.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders, such as diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

VA shall include in the regulations pertaining to service 
connection of disabilities (1) additional provisions in 
effect requiring that in each case where a veteran is seeking 
service connection for any disability due consideration shall 
be given to the places, types, and circumstances of such 
service as shown by the veteran's service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence, and (2) the provisions required by 
section 5 of the Veterans' Dioxin and Radiation Compensation 
Standards Act (Public Law 98-542; 98 Stat. 2727).  
38 U.S.C.A. § 1154(a) (West 2002).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including diabetes mellitus, type 
II.  See 38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the 
foregoing, the veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Current Disability

VA clinical records from October 1997 to March 1999 are in 
evidence.  They contain numerous diagnoses of diabetes 
mellitus, type II.  A report of hospitalization at a VA 
medical center, in April 1998, resulted in diagnoses 
including adult-onset diabetes mellitus.  A diagnosis of 
diabetes mellitus, type II was noted on VA hospitalization in 
September 2000.  

Clinical records from private physician M. M. S., M.D., cover 
the period from July 1999 to August 2002 and reflect numerous 
diagnoses of type II diabetes mellitus.  

The record contains many VA and private diagnoses of type II 
diabetes mellitus.  This is competent medical evidence of a 
current disability.  38 C.F.R. § 3.159.  There is no evidence 
to the contrary.  Consequently, the Board finds the veteran 
has type II diabetes mellitus.  



Service Incurrence

The veteran's DD Form 214 shows that he was an avionics staff 
officer and was awarded the Vietnam Service Medal with one 
bronze service star and the Vietnam Campaign Medal.  Orders 
dated in December 1968 show that the Vietnam Service medal 
was awarded to people assigned to units in direct support of 
Vietnam military operations.  

The veteran's service personnel records confirm service as an 
avionics officer.  They show foreign service to an 
unspecified temporary duty in December 1962.  They show 
foreign service to Japan, beginning in January 1966 with 
transfer to Thailand in October 1969 and remaining until the 
end of his active service.  

Neither service personnel records nor service medical records 
document the veteran's presence in Vietnam.  An effectiveness 
report, dated in July 1969, praised the veteran's effective 
management of specialist shops where personnel were 
integrated and rotated on a 90 day basis into Southeast Asia.  
This would support his statements as to the practice of 
sending personnel to Vietnam on temporary duty.  

In a statement dated in April 2002, the veteran reported that 
while stationed in Japan from 1966 to 1969, he travel on 
temporary duty on at least 3 occasions for technical reasons, 
and stayed with a subordinated unit at Cam Ranh Bay, Vietnam.  
He further reported that while stationed in Thailand, he 
traveled to Vietnam to supervise, through command visits, 
units under his direct control in Vietnam.  Facilities were 
at Ton Sun Nut, Ben Hoa, and Pleiku.  He remembered making 
about 5 visits.  He enclosed photographs said to be of Cam 
Ranh Bay and Nha Trang, Vietnam, and taken during that 
period.  One photograph has a sign with Vietnamese writing 
over the entrance to a military facility.  Another photograph 
shows a sign for Baker Beach, a beach a Cam Ranh Bay, 
Vietnam.  Other photographs show Cam Ranh Bay.  The veteran 
also enclosed a statement from his commander praising his 
performance.  

In June 2002, the veteran forwarded a statement from Major B. 
N.  The Major said that he was assigned to a base in Japan 
from 1966 to 1969.  During that time, all the assigned 
officers were sent to Cam Ranh Bay on a rotational basis.  He 
recalled that the veteran was the first to go, for a period 
of 29 days, probably in July or August 1966.  

In another statement received in June 2002, Lieutenant 
Colonel D. W. T. wrote that the veteran and he were assigned 
to a maintenance unit in Japan in 1967-1968.  During that 
period, all the officers in the unit were assigned to 
temporary duty in Cam Ranh Bay and other sites in Vietnam to 
supplement units at those locations.  The witness was certain 
that the veteran was there on at least one temporary duty.  

In a statement dated in May 2005, Lieutenant Colonel R. F. P. 
confirmed that he met the veteran at Cam Ranh Bay, in July 
1968.  He recalled that the veteran was there on a temporary 
duty assignment from Japan.  He said that they rotated in and 
out of Vietnam with all manner of cargo.  Additional copies 
of photographs of Vietnam were also submitted.  

In April 2007, the veteran and his spouse appeared before the 
undersigned and gave sworn testimony at a personal hearing.  
The veteran testified to duties maintaining aircraft and that 
the officers of his unit did temporary rotations of 29 days 
from Japan to Vietnam.  He also testified of going to Vietnam 
while stationed in Thailand.  The testimony was credible and 
consistent with the places, types, and circumstances of the 
veteran's service.  

Conclusion

While there is no official documentation of the veteran's 
service in Vietnam.  The official documentation does not 
exclude such a possibility.  The veteran's documented service 
in the Far East for approximately 5 years, from 1966 to 1971, 
certainly made temporary duty in Vietnam plausible and 
feasible.  Such temporary duty would be consistent with the 
places, types, and circumstances of such service as shown by 
the veteran's service record.  Moreover, the witness 
statements and the veteran's sworn testimony are all 
credible.  The photographs provided additional support.  Thus 
the Board finds that the veteran had service in the Republic 
of Vietnam between January 9, 1962 and May 7, 1975.  He is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).  Under these circumstances, service 
connection is granted on a presumptive basis for diabetes 
mellitus, type II.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) 
(2006).  


ORDER

Service connection for type II diabetes mellitus is granted.  


REMAND

The veteran contends that his renal failure, retinopathy, 
hypertension, congestive heart failure and peripheral 
neuropathy are due to his service-connected type II diabetes 
mellitus.  Such a claim requires a medical opinion.  
38 U.S.C.A. § 5103A(d)(2) (West 2002).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate examinations to determine 
if he has renal failure, retinopathy, 
hypertension, congestive heart failure 
and peripheral neuropathy due to his 
service-connected diabetes mellitus, 
type II.  The claims folder should be 
made available to the examiners for 
review prior to the examinations.  Any 
tests or studies needed to respond to 
the following questions should be done.  
The examiners should express an 
opinion, with a complete explanation, 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the service-connected 
type II diabetes mellitus caused renal 
failure, retinopathy, hypertension, 
congestive heart failure or peripheral 
neuropathy.  If the examiner is of the 
opinion that the service-connected 
diabetes partially contributed to cause 
any of the disabilities at issue, he 
should express an opinion as to the 
percent of the disability which is due 
to the service-connected diabetes.  

2.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


